Citation Nr: 0610622	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  99-18 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
§ Chapter 35.  



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney

ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1951.  He died in June 1997.  The appellant is the 
veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (RO).  

The Board remanded the matters to the RO for additional 
development in February 2001.  In April 2004, the Board 
issued a decision denying the appellant's claims.  She 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2005, the 
parties to the appeal filed a Joint Motion For Remand.  That 
same month, the Court issued an Order, in which it remanded 
the matter to the Board for further action.  

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran died in June 1997 as the immediate result of 
cardiac arrhythmia due to coronary atherosclerosis, status 
post coronary by-pass surgery.  

2.  The veteran's coronary artery disease was first 
clinically demonstrated many years after service.  

3.  At the time of death, the veteran's service-connected 
disabilities included residuals of shell fragment wound to 
the left foot, rated 30 percent disabling; osteomyelitis of 
the left metatarsus and status post excision of squamous cell 
carcinoma, rated 20 percent disabling; lumbosacral strain and 
post-operative residuals of laminectomy, rated 20 percent 
disabling; shell fragment scar of the right heel, rated 10 
percent disabling, and donor site scar of the right calf, 
rated 10 percent disabling.  

4.  A disability of service origin did not cause or play any 
part in the veteran's death.  

5.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.  


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309, 
3.312, 3.159, 3.326 (2005).  

2.  The claim for VA Survivors' and Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
§ 3500 (Chapter 35) lacks legal merit and must be denied as a 
matter of law.  38 U.S.C.A. §§ 3500, 3501, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a), 3.159, 
3.326(a), 3.807, 21.3020, 21.3021 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, the Board must consider whether VA has complied 
with relevant laws and regulations concerning the duties to 
notify and assist an appellant in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
laws and regulations.  The appellant was notified of VA's 
duty to assist by the Board in February 2001, by a RO letter 
in July 2001, and provided the appropriate regulations by the 
RO in September 2001.  She was advised as to what evidence, 
if any, was necessary to substantiate the claim and it 
indicated which portion of that evidence the appellant was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the 
appellant.  The appellant was advised to submit any evidence 
in support of the claims.  Finally, the letter advised the 
appellant of the evidence it had received in connection with 
the claims.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
claim for service connection, and presumably a claim for 
service connection for the cause of a veteran's death.  As 
indicated above, there has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with this claim would not cause any prejudice to the 
appellant. 

In addition, it appears that all necessary development has 
been completed.  The veteran's terminal hospital records and 
private outpatient treatment records are associated with the 
claims file.  In addition, the veteran's claims file was 
reviewed by two VA physicians in connection with the 
appellant's claim.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

The service medical records show that the veteran sustained a 
gunshot wound to the left foot with comminuted fracture of 
several bones, including the cuboid, lateral cuneiform, tip 
of the styloid process of the 5th metatarsal and the anterior 
most portion of the calcaneus in December 1950.  The wound 
was debrided, fragments were removed and a short leg cast was 
applied.  Progress notes in February and March 1951 showed 
marked improvement and the wound was closed.  In April 1951, 
scar tissue was excised and the wound closed by shifting skin 
flaps from the lateral and superior surfaces.  The veteran 
developed an infection in the wound which was treated 
conservatively and subsequently cleared.  He was discharged 
from the hospital in August, and from military service in 
October 1951.  

A Service Department treatment record in November 1951 
indicated that the veteran had been doing well until a few 
days earlier when he developed an ulcer on his left foot and 
had some draining from the wound site.  He was aggressively 
treated for cellulitis and osteomyelitis of the left foot 
with some improvement when the veteran requested to be 
discharged from the hospital in December 1951.  

By rating action in March 1952, service connection was 
established for residuals of a shell fragment wound to the 
left foot involving bone loss, arthritic changes, and 
osteomyelitis.  A temporary convalescent rating of 50 percent 
was assigned; effective from October 5, 1951, the day 
following his discharge from service.  

When examined by VA in May 1952, the veteran complained of 
pain in his left foot and wore an insert support in the left 
shoe.  On examination, there was a 3-inch long, depressed 
irregular retracted scar with loss of deep tissue on the 
plantar surface of the left heel.  There were some tender 
callosities around the scar.  There was a 2-inch depressed 
scar on the dorsal aspect of the left ankle surrounded by 
marked discoloration, but no draining.  The veteran reported 
that he had draining from this scar two weeks earlier, but 
there was no evidence of draining on examination.  There was 
50 percent limitation of motion in the ankle with marked 
crepitus, deformity, and edema with scattered discoloration.  
There was also a 2-inch long scar on the right heel which was 
surrounded by thick and painful callouses.  (A residual of 
the same gunshot wound.)  X-ray studies of the left foot 
showed removal of the cuboid bone; the remaining tarsal bones 
showed evidence of sclerosis, fusion, and secondary 
hypertrophic arthritic changes.  The phalanges and 
metatarsals were within normal limits.  The diagnoses 
included residuals of injury to the left foot, severe, with 
recurrent drainage, arthritic changes, edema, limitation of 
motion, and bone loss, and symptomatic right heel scar with 
weakness in the right foot.  

By rating action in May 1952, the RO granted service 
connection for osteomyelitis of the left metatarsus, rated 20 
percent disabling; shell fragment scar on the right heel, 
rated 10 percent disabling, and assigned an increased rating 
to 30 percent for shell fragment wound residuals of the left 
foot, all effective from April 5, 1952.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

Private medical records associated with the claims file in 
May 1992, showed that the veteran underwent L3-4 
hemilaminectomy in September 1987.  

In 1991, the veteran developed a verrucous squamous cell 
carcinoma on the left foot at the site of the shell fragment 
scar.  He underwent excision of the carcinoma in December 
1991.  

When examined by VA in June 1992, the examiner opined that 
the veteran's low back problems were caused by his bilateral 
foot problems and 40-year history of limping.  Examination of 
the left foot showed some active draining from the left foot 
since the recent surgery.   

By rating action in July 1992, the RO granted service 
connection for a donor site scar on the right calf, secondary 
to the carcinoma excision, and lumbosacral strain with status 
post laminectomy, secondary to the service-connected 
bilateral foot disabilities.  The veteran was also assigned a 
temporary total rating for convalescence for the left foot 
surgery, effective from November 13, 1991 through July 1992, 
when the 20 percent evaluation was reinstated.  The veteran 
and his representative were notified of this decision and did 
not appeal.  

When examined by VA in April 1993, the veteran complained of 
aching pain and numbness in the both ankles and feet with 
draining about the lateral aspect of the left ankle, and low 
back pain radiating down the right leg.  Following 
examination, the diagnoses included residuals of gunshot 
wound to the left ankle/foot; osteomyelitis of the left ankle 
with draining wound, left ankle strain associated with 
partial ankylosis of the ankle, metatarsophalangeal, and 
interphalangeal joints; post operative residuals of excision 
skin lesion and graft of the left foot; scar residuals from a 
gunshot wound to the right heel; donor site scar and skin 
graft of the right lower leg with fixation of graft to the 
underlying musculature, and surgical scar on the lumbar 
region of the back with intermittent lumbosacral strain.  

A VA neurological examination report in April 1993, noted 
some sensory impairment of L4, 5, and S1 on the right.  There 
was no evidence of motor weakness, and right ankle jerk was 
absent.  No other neurological abnormalities were noted.  The 
neurologist commented that the clinical findings on 
examination were common after lumbar disc surgery, and that 
the results of the operation were very favorable.  

A Certificate of Death, received in January 1998, showed that 
the veteran died on June [redacted], 1997.  The immediate cause of 
death was cardiac arrhythmia due to coronary atherosclerosis, 
status post coronary by-pass surgery.  An autopsy was not 
performed.  

Additional private medical records associated with the claims 
file thereafter showed that the veteran was hospitalized for 
acute myocardial infarction in January 1982.  According to a 
history provided by the veteran in May 1992,  He underwent a 
coronary artery bypass graft in 1982.  Medical records from 
Burdette Tomlin Memorial Hospital showed that the veteran was 
brought to the emergency room on June [redacted], 1997 in full 
cardiac arrest.  Resuscitation was unsuccessful.  The 
terminal diagnosis was asystole with cardiac arrest.  

In May 2003, the Board referred the claims file to a VA 
podiatric surgeon and a VA cardiologist for opinions as to 
whether the veteran's service-connected disabilities were 
etiologically related to the development of coronary 
atherosclerosis or whether they contributed substantially or 
materially to cause death.  

The podiatric surgeon addressed each of the veteran's 
service-connected disabilities individually and concluded 
that the shell fragment wound to the left leg, squamous cell 
carcinoma of the left foot, right heel scar, and the donor 
site scar were not etiologically related to atherosclerosis, 
did not contribute materially or substantially to cause 
death, and did not combine with, assist, or aid any other co-
morbid condition to produce death.  He indicated that there 
was some empirical data suggesting that chronic inflammation 
associated with infection can cause an increase in plaque 
formation, and that the veteran's chronic osteomyelitis of 
the left foot may have contributed to cause atherosclerosis.  
However, he declined to offer a medical opinion on this 
question and stated that it would be better addressed by the 
cardiologist.  

The cardiologist included a detailed description of the 
veteran's medical history and noted that the veteran's risk 
factors for coronary artery disease included hypertension and 
smoking.  He indicated that while the veteran's inability to 
exercise because of his service-connected lower extremity 
problems may have possibly contributed in a secondary manner 
to the progression of his coronary artery disease, his 
disabilities did not contribute substantially or materially 
to the progression of the disease process or to his death.  
The cardiologist specifically addressed the point raised by 
the podiatric surgeon concerning the veteran's chronic 
osteomyelitis and the possible relationship between chronic 
inflammation and vascular disease.  He indicated that he 
found no medical treatises or articles showing any 
relationship between osteomyelitis and atherosclerosis or 
coronary artery disease, or any definitive evidence that 
chronic infections, such as osteomyelitis play any causative 
role in the progression of coronary artery disease.  He 
concluded that the veteran's osteomyelitis did not contribute 
substantially or materially to the progression of coronary 
artery disease or to cause death.  

Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2005).  

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular disease, if manifested to the required degree 
within a prescribed period from the veteran's separation from 
active duty; or one that is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (2005).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2005).  

Analysis

The appellant contends, in essence, that the veteran's 
coronary atherosclerosis and subsequent death from cardiac 
arrhythmia was caused or otherwise aggravated by the service-
connected residuals of the shell fragment wounds to his lower 
extremities, and specifically, the chronic infections in his 
left foot.  

The appellant does not claim nor do the service medical 
records show any evidence of treatment or diagnosis of any 
heart disease, including coronary artery disease in service, 
within a year thereafter, or for several decades after his 
discharge from service in 1951.  Thus, there is no basis upon 
which to conclude that his coronary artery disease was 
incurred in or aggravated during military service, including 
on a presumptive basis.  

The question remaining is whether the residuals of shell 
fragment wounds to his lower extremities contributed 
substantially or materially to cause death.  In this regard, 
the Board notes that the appellant has not presented any 
evidence showing a relationship between the veteran's 
service-connected disabilities and his coronary artery 
disease or myocardial infarction.  The appellant, as a 
layperson, is not competent to offer an opinion as to medical 
causation or etiology.  Epps v. Brown, 9 Vet. App. 341 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  

The claims file, including the veteran's terminal hospital 
records were reviewed by two VA medical experts specializing 
in podiatry and cardiology for the specific purpose of 
determining the etiology of the veteran's demise.  After a 
comprehensive review of the medical records, the examiners 
concluded that the veteran's service-connected disabilities 
did not play any role in contributing to his death.  While 
the VA podiatrist noted that chronic osteomyelitis "may" 
have contributed materially or substantially to cause 
arthrosclerosis and to directly or indirectly produce death, 
the opinion is too speculative.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus). See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  In addition, the 
examiner noted that the issue was outside of his area of 
expertise and was best addressed by the VA cardiologist.  As 
such, that portion of the examiner's opinion is afforded no 
probative weight.  

In the absence of competent medical evidence to the contrary, 
the Board finds that reliance on the VA medical expert 
opinions is warranted in this case.  See Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  Accordingly, service connection for 
the cause of the veteran's death is denied.  

Chapter 35 Benefits

Chapter 35 benefits, Survivors' and Dependents' Educational 
Assistance, is a program of education or special restorative 
training that may be authorized for an eligible person, such 
as a surviving spouse, if the applicable criteria are met.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  

Basic eligibility for certification of Survivors' and 
Dependents' Educational Assistance exists if the veteran: (1) 
was discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or, if a serviceperson (5) is on active 
duty as a member of the Armed forces and is, and, for a 
period of more than 90 days, has been listed by the Secretary 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in line of 
duty by a foreign government or power.  Service connected 
disability or death must have been the result of active 
military, naval, or air service on or after April 21, 1898.  
38 C.F.R. § 3.807.  

In this case, the veteran did not have a permanent total 
service-connected disability at the date of his death, nor 
did he die as a result of a service-connected disability.  
Thus, the criteria for basic eligibility for Chapter 35 
benefits are not met.  Consequently, the appellant's claim 
fails because of absence of legal merit or lack of 
entitlement under the law.  Where, as here, the law and not 
the evidence is dispositive of the claim, the claim must be 
denied because of lack of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
§ Chapter 35, is denied.  


REMAND

As noted by the parties in the Joint Motion For Remand, 
during the pendency of the appeal, the Court issued a 
significant decision in the case of Rodriguez v. Nicholson, 
19 Vet. App. 275 (2005).  In that matter, as is the case 
here, the appellant sought entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  The Court noted that 
changes to the law since the filing of the appellant's claim 
had an impermissible retroactive effect.  In particular, the 
Court noted that the amended regulation barring use of 
"hypothetical entitlement" was prejudicial to the claimant.  

The Court in Rodriguez further found that the appellant had 
not been afforded notice by VA to inform the claimant of 
information and evidence not of record, if any that is 
necessary to substantiate the claim.  Id. at 291, citing to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  

Similarly, in this matter, there is no notice of record 
advising the claimant of 38 U.S.C.A. § 1318 as was in effect 
at the time of the filing of her claim in 1997, to 
specifically include notice of the availability of seeking 
"hypothetical entitlement" to DIC.  As such, due process 
considerations require that this matter be remanded to the RO 
for additional development.  

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should furnish to the appellant 
a letter notifying her of the criteria for 
claims for DIC under 38 U.S.C.A. § 1318, 
as it existed at the time of the filing of 
the claim in August 1997, to specifically 
include the criteria for "hypothetical 
entitlement" to DIC under 38 C.F.R. 
§ 3.22.  The letter should also set forth 
VA's duties to assist the appellant in the 
development of her claim.  

2.  After receiving the appellant's 
response, if any, the RO should assist 
the appellant in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After completing the requested 
action, the RO should readjudicate the 
claim seeking entitlement to Dependency 
and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1318.  If 
the benefit sought on appeal remains 
denied, the RO must furnish the appellant 
and her representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  Thereafter, the claims folder 
should be forwarded to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


